UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7422



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GALEN CHRISTOPHER PENDERGRASS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Catherine C. Blake, District Judge.
(8:01-cr-00147-CCB; 1:04-cv-03697-CCB)


Submitted: February 15, 2007              Decided: February 22, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Galen Christopher Pendergrass, Appellant Pro Se. Sandra Wilkinson,
Assistant United States Attorney, Jacabed Rodriguez Coss, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Galen   Christopher   Pendergrass   seeks   to   appeal   the

district court’s order denying relief on his 28 U.S.C. § 2255

(2000) motion.     The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.       28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.      Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).      We have

independently reviewed the record and conclude that Pendergrass has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              DISMISSED




                                 - 2 -